SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant ☒ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☒ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material under Rule 14a-12 BIOLARGO, INC. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if other than Registrant) Payment of Filing Fee (Check the appropriate box): ☒ No fee required ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. Title of each class of securities to which investment applies: Aggregate number of securities to which investment applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11: (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Nature’s Best Solution BioLargo, Inc. 3500 W. Garry Avenue Santa Ana, California 92704 (949)643-9540 NOTICE OF 2, 2014 To the Stockholders of BioLargo, Inc.: You are cordially invited to attend the 2014 Annual Meeting of Stockholders of BioLargo, Inc. The Annual Meeting will be held on Monday, June 23, 2014, at 10:00 a.m. local time, at our offices located at 3500 W. Garry Avenue, Santa Ana, California 92704. The expected actions to be taken at the Annual Meeting are described in the attached Proxy Statement and Notice of Annual Meeting of Stockholders. Included with the Proxy Statement is a copy of our Annual Report on Form 10-K for the fiscal year ended December31, 2013. We encourage you to read the Annual Report. It includes our audited financial statements and information about our operations, markets and services. Stockholders of record as of April 25, 2014 may vote at the Annual Meeting. We are pleased to inform you that this year we will be taking advantage of the “Notice and Access” method of providing proxy materials via the Internet. On or about May 7, 2014, we will be mailing to our stockholders a Notice of Internet Availability of Proxy Materials containing instructions on how to access our Proxy Statement and Annual Report for the fiscal year ended December31, 2013 and how to vote. This notice also contains instructions on how to receive a paper or e-mail copy of the proxy materials. We believe that this method will expedite your receipt of proxy materials, help conserve natural resources and reduce our printing and mailing costs. Your vote is important. Whether or not you plan to attend the meeting, please promptly vote and submit your proxy by signing, dating and returning the accompanying proxy card in the enclosed postage-paid envelope. Returning the proxy card will ensure your representation at the meeting but does NOT deprive you of your right to attend the meeting and to vote your shares in person. The Proxy Statement explains more about the proxy voting. Please read it carefully. We look forward to seeing you at the Annual Meeting. Sincerely Dennis P. Calvert President and Chief Executive Officer NOTICE OF 2 Date: Monday June 23, 2014 Time: 10:00am local time Place: BioLargo, Inc. 3500 W. Garry Avenue Santa Ana, CA 92704 Matters to be voted on: 1. A proposal to elect the following seven individuals to our Board of Directors: Dennis P. Calvert, Kenneth R. Code, Gary A. Cox, Dennis E. Marshall, Joseph L. Provenzano, Kent C. Roberts II, and John S. Runyan. 2. Advisory approval of the Company’s executive compensation. 3. A proposal to ratify the appointment of Haskell & White LLP as our independent registered public accounting firm for the year ending December 31, 2014. The Annual Meeting will also address such other business as may properly come before the Annual Meeting or any postponement or adjournment thereof. The foregoing items of business are more fully described in the Proxy Statement accompanying this Notice. Only stockholders of record at the close of business on April 25, 2014are entitled to notice of and to vote at the Annual Meeting. A Notice of Internet Availability of Proxy Materials containing instructions on how to access our Proxy Statement and Annual Report on Form 10-K for the fiscal year ended December31, 2013 and how to vote will be mailed on or about May 9, 2014 to all stockholders entitled to vote at the meeting. BY ORDER OF THE BOARD OF DIRECTORS Dennis P. Calvert President and Chief Executive Officer April 30, 2014 Important Notice Regarding the Availability of Proxy Materials for the Stockholder Meeting to be held on Monday, June 23, 2014. The Proxy Statement and the Annual Report to Stockholders are available at www.BioLargoReport.com. YOUR VOTE IS IMPORTANT. ALL STOCKHOLDERS ARE CORDIALLY INVITED TO ATTEND THE ANNUAL MEETING. WHETHER OR NOT YOU PLAN TO ATTEND THE MEETING IN PERSON, IT IS IMPORTANT THAT YOUR SHARES BE REPRESENTED. FOR SPECIFIC INSTRUCTIONSON VOTING, PLEASE REFER TO THE INSTRUCTIONSINCLUDED WITH THE NOTICE OF INTERNET AVAILABILITY OF PROXY MATERIALS OR THE PROXY CARD OR VOTING INSTRUCTIONCARD INCLUDED WITH THE PROXY MATERIALS. TABLE OF CONTENTS TO PROXY STATEMENT OF BIOLARGO, INC. Page Matter I: Election of Directors 4 Corporate Governance 7 Executive Compensation 9 Security Ownership of Certain Beneficial Owners and Management 17 Certain Relationships and Related Transactions 18 Report of Compensation Committee 18 Matter II: Advisory vote on Executive Compensation 20 Matter III: Ratification of Selection of Independent Registered Public Accounting Firm 22 Principal Accountant Fees and Services 22 Report of Audit Committee 23 Stockholder Proposals Annual Report on Form 10-K Other Matters Index of Exhibits Exhibit A: Form of Notice of Internet Availability of Proxy Materials i BIOLARGO, INC. PROXY STATEMENT FOR 2014 ANNUAL MEETING OF STOCKHOLDERS INFORMATION CONCERNING SOLICITATION AND VOTING The enclosed Proxy is solicited on behalf of the Board of Directors of BioLargo, Inc. (“ BioLargo” or the “Company”), for use at the Annual Meeting of Stockholders to be held on Monday, June 23, 2014, at 10:00a.m. local time (the “Annual Meeting”), and at any postponement or adjournment thereof. The Annual Meeting will be held at the Company’s office at 3500 W. Garry Avenue, Santa Ana, California 92704. The purposes of the Annual Meeting are set forth in the accompanying Notice of Annual Meeting of Stockholders. As permitted by the rules adopted by the Securities and Exchange Commission, or SEC, we are making these proxy solicitation materials and the Annual Report for the fiscal year ended December31, 2013, including the financial statements, available to our stockholders electronically via the Internet. A Notice of Internet Availability of Proxy Materials (the “Notice”) containing instructions on how to access our Proxy Statement and Annual Report for the fiscal year ended December31, 2013 and how to vote will be mailed on or about May 9, 2014, to all stockholders entitled to vote at the meeting. Our principal executive offices are located at 3500 W. Garry Avenue, Santa Ana, California 92704. Our telephone number is (949)643-9540. Our proxy materials are posted on the Internet at www.BioLargoReport.com. GENERAL INFORMATION ABOUT THE MEETING Who May Vote You may vote if our records show that you own shares of BioLargo as of April 25, 2014. As of the close of business on April 25, 2014, we had a total of 79,838,488 shares of common stock issued and outstanding, which were held of record by approximately 640 stockholders. As of April 25, 2014, we had no shares of preferred stock outstanding. You are entitled to one vote for each share that you own. Voting Your Proxy If a broker, bank or other nominee holds your shares, you will receive instructions from them that you must follow in order to have your shares voted. If a bank, broker or other nominee holds your shares and you wish to attend the meeting and vote in person, you must obtain a “legal proxy” from the record holder of the shares giving you the right to vote the shares. If you hold your shares in your own name as a holder of record, you may instruct the proxy holders how to vote your common stock in one of the following ways: • Vote by Internet . You may vote via the Internet by following the instructions provided in the Notice or, if you received printed materials, on your proxy card. The website for Internet voting is www.voteproxy.com and is also printed on the Notice and on your proxy card. Please have your Notice or proxy card in hand. Internet voting is available 24 hours per day until 11:59 p.m., Eastern Time, on June 22, 2014. You will receive a series of instructions that will allow you to vote your shares of common stock. You will also be given the opportunity to confirm that your instructions have been properly recorded. IF YOU VOTE VIA THE INTERNET, YOU DO NOT NEED TO RETURN YOUR PROXY CARD. • Vote by Mail . If you would like to vote by mail, then please mark, sign and date your proxy card and return it promptly in the postage-paid envelope provided. -1- Of course, you may also choose to attend the meeting and vote your shares in person. The proxy holders will vote your shares in accordance with your instructions on the proxy card. If you sign and return a proxy card without giving specific voting instructions, your shares will be voted as recommended by our Board of Directors. Matters to be Presented We are not aware of any matters to be presented other than those described in this Proxy Statement. If any matters not described in the Proxy Statement are properly presented at the meeting, the proxy holders will use their own judgment to determine how to vote your shares. If the meeting is adjourned, the proxy holders can vote your shares on the new meeting date as well, unless you have revoked your proxy instructions. Changing Your Vote To revoke your proxy instructions if you are a holder of record, you must (i)advise our Corporate Secretary in writing before the proxy holders vote your shares, (ii)deliver later proxy instructions, or (iii)attend the meeting and vote your shares in person. If your shares are held by a bank, broker or other nominee, you must follow the instructions provided by the bank, broker or nominee. Cost of This Proxy Solicitation We will pay the cost of this proxy solicitation. We may, on request, reimburse brokerage firms and other nominees for their expenses in forwarding proxy materials to beneficial owners. In addition to soliciting proxies by mail, we expect that our directors, officers and employees may solicit proxies in person or by telephone or facsimile. None of these individuals will receive any additional or special compensation for doing this, although we will reimburse these individuals for their reasonable out-of-pocket expenses. How Votes are Counted The Annual Meeting will be held if a majority of the outstanding common stock entitled to vote is represented at the meeting. If you have returned valid proxy instructions or attend the meeting in person, your common stock will be counted for the purpose of determining whether there is a quorum, even if you wish to abstain from voting on some or all matters at the meeting. Abstentions and Broker Non-Votes Shares that are voted “WITHHELD” or “ABSTAIN” are treated as being present for purposes of determining the presence of a quorum and as entitled to vote on a particular subject matter at the Annual Meeting. If you hold your common stock through a bank, broker or other nominee, the broker may be prevented from voting shares held in your account on some proposals (a “broker non-vote”) unless you have given voting instructions to the bank, broker or nominee. Shares that are subject to a broker non-vote are counted for purposes of determining whether a quorum exists but not for purposes of determining whether a proposal has passed. Our Voting Recommendations When proxies are properly dated, executed and returned, the shares represented by such proxies will be voted at the Annual Meeting in accordance with the instructions of the stockholder. However, if no specific instructions are given, the shares will be voted in accordance with the following recommendations of our Board of Directors: ● “FOR” the election of Dennis P. Calvert, Kenneth R. Code, Gary A. Cox, Dennis E. Marshall, Joseph L. Provenzano, Kent C. Roberts II, and John S. Runyan to the Boardof Directors; ● “FOR” the advisory vote on executive compensation. ● “FOR” the proposal to ratify the appointment of Haskell & White LLP as our independent Registered Public Accounting Firm for the year ending December 31, 2014; -2- Deadlines for Receipt of Stockholder Proposals Stockholders may present proposals for action at a future meeting only if they comply with the requirements of the proxy rules established by the SEC and our bylaws. Stockholder proposals that are intended to be included in our Proxy Statement and form of Proxy relating to the meeting for our 2015 Annual Meeting of Stockholders under rules set forth in the Securities Exchange Act of 1934, as amended, or the Securities Exchange Act, must be received by us no later than December 31, 2014 to be considered for inclusion. If a stockholder intends to submit a proposal or nomination for director for our 2014 Annual Meeting of Stockholders that is not to be included in BioLargo’s Proxy Statement and form of Proxy relating to the meeting, the stockholder must give us notice in accordance with the requirements set forth in BioLargo’s bylaws no later than December 31, 2014. BioLargo’s bylaws require that certain information and acknowledgments with respect to the proposal and the stockholder making the proposal be set forth in the notice. A copy of the relevant bylaw provision is available upon written request to BioLargo, Inc., 3500 W. Garry Avenue, Santa Ana, California 92704 Attention: Corporate Secretary. You can also access our SEC filings, including our Annual Report on Form10-K, on the SEC’s website located at www.sec.gov and through our website at http://www.biolargo.com . -3- MATTER I ELECTION OF DIRECTORS The nominees listed below have been selected by the Board.All of the nominees are currently members of the Board. If elected, each nominee will serve until the annual meeting of stockholders to be held in 2015 (or action by written consent of stockholders in lieu thereof), or until his successor has been duly elected and qualified. Compositionof Board of Directors Our bylaws provide that the Board shall consist of not less than two and not more than seven directors. The Board currently consists of seven members. The Board has fixed the size of the Board to be elected in 2014 at seven members. There are no family relationships among any of our current directors, the nominees for directors and our executive officers. In the event that a nominee is unable or declines to serve as a director at the time of the Annual Meeting, the present Board will fill any such vacancy. As of the date of this Proxy Statement, the Board is not aware of any nominee who is unable or will decline to serve as a director. The Board does not have a Nominating/Corporate Governance Committee primarily because capital constraints, the Company’s early operational state, and the size of the current Board make constituting and administering such a committee excessively burdensome and costly. With respect to the nominees for election in 2014, every director of the Company participated in the decisions relating to the nomination of directors. Nominees for Election as Directors The following is certain information as of April 25, 2014 regarding the nominees for election as directors. Name Position with Company Age DirectorSince Dennis P. Calvert President, Chief Executive Officer, Chairman, and Director 51 June2002 Kenneth R. Code Chief Science Officer, Director 67 April 2007 Gary A. Cox(1)(2) Director 52 May 2003 Dennis E. Marshall(1)(2)(3) Director 71 April2006 Joseph L. Provenzano Vice President of Operations, Corporate Secretaryand Director 45 June 2002 Kent C. Roberts, II Director 54 August 2011 John S. Runyan Director 75 October 2011 Member of Audit Committee Member of Compensation Committee Chairman of Audit and Compensation committees Vote Required If a quorum is present, the nominees receiving the highest number of votes will be elected to the Board of Directors. Abstentions and broker non-votes will have no effect on the election of directors. THE BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS THAT STOCKHOLDERS VOTE “FOR” THE ELECTION OF DENNIS P. CALVERT, KENNETH R. CODE, GARY A. COX, DENNIS E. MARSHALL, JOSEPH L. PROVENZANO, KENT C. ROBERTS II, AND JOHN S. RUNYAN TO THE BOARDOF DIRECTORS. -4- Biographical Information Regarding Directors and Nominees Dennis P. Calvert is our President, Chief Executive Officer and Chairman of the Board. He also serves in the same positions for BioLargo Life Technologies, Inc. a wholly owned subsidiary of BioLargo, Inc., and chairman of the board of directors of each of Odor-No-More, Inc. and Clyra Medical Technologies, both BioLargo subsidiaries.Mr. Calvert was appointed a director in June 2002, and has served as President and Chief Executive Officer since June 2002, Corporate Secretary from September 2002 until March 2003, and Chief Financial Officer from March 2003 through January 2008. Mr.Calvert holds a B.A. degree in Economics from Wake Forest University, where he was a varsity basketball player. Mr.Calvert also studied at Columbia University and Harding University. He also serves on the Board of Directors at The Maximum Impact Foundation, a 501 (c)(3), committed to bridging the gap for lifesaving work around the globe for the good of man and in the name of Christ. He serves as a member of the Advisory Council for Wake Forest University's Center for Innovation, Creativity and Entrepreneurship. He is also an Eagle Scout. He is married and has two children. He is also an active coach in youth sports organizations and ministry activity in his home community. Mr. Calvert has an extensive entrepreneurial background as an operator, investor and consultant. Prior to his work with BioLargo, he had participated in more than 300 consulting projects and more than 50 acquisitions as well as various financing transactions and companies that ranged from industrial chemicals, healthcare management, finance, telecommunications and consumer products. Kenneth R. Code has been a director since April 2007 and also serves as our Chief Science Officer. Mr.Code is our single largest stockholder. He is the founder of IOWC which has been engaged in the research and development of advanced disinfection technology, and from which the Company acquired the BioLargo technology in April 2007. Mr.Code has authored several publications concerning, and has filed several patent applications applying, disinfection technology, and currently serves on Canada’s Natural Sciences and Engineering Research Council’s (NSERC) “Industrial Research Chair in Oil Sands Tailings Water Treatment”. Mr.Code graduated from the University of Calgary, Alberta, Canada. Gary A. Cox has been a director since May 2003. Mr.Cox has more than 20 years in the healthcare field as consultant to hospitals and medical groups. From March 2008 through March 2010, Mr. Cox worked as a medical consultant for The Fortus Group, an executive search firm specializing in the dialysis industry. From January 2007 to March 2008, Mr. Cox worked as a corporate recruiter and recruitment manager for United PamAm Financial Corporation, a specialty finance company focused on the automobile industry. From December 2005 to January 2007, Mr.Cox was an executive search consultant with Management Recruiters International, an executive search firm specializing in the biotechnology industry. In addition, since 1995, he has also been providing search and consulting services to hospitals and clinics throughout the United States. Previously, Mr.Cox served for more than 10 years with firms in the UnitedKingdom in various executive recruiting, sales and marketing positions. He holds a technical degree in engineering from Leicester University in England. He was also a competitive athlete and played for a number of professional soccer (football) clubs in England in his early career. Dennis E. Marshall has been a director since April 2006. Mr. Marshall has over 35 years of experience in real estate, asset management, management level finance, and operations-oriented management. Since 1981, Mr.Marshall has been a real estate investment broker in Orange County, California, representing buyers and sellers in investment acquisitions and dispositions. From March 1977 to January 1981, Mr.Marshall was a real estate syndicator at McCombs Corporation as well as the assistant to the Chairman of the Board. While at McCombs Corporation, Mr.Marshall became the Vice President of Finance, where he financially monitored numerous public real estate syndications. From June 1973 to September 1976, Mr.Marshall served as an equity controller for the Don Koll Company, an investment builder and general contractor firm, at which Mr.Marshall worked closely with institutional equity partners and lenders. Before he began his career in real estate, Mr.Marshall worked at Arthur Young& Co. (now Ernst& Young) from June 1969 to June 1973, where he served as Supervising Senior Auditor and was responsible for numerous independent audits of publicly held corporations. During this period, he obtained Certified Public Accountant certification. Mr.Marshall earned a degree in Accounting from the University of Texas, Austin in 1966 and earned a Master of Science Business Administration from the University of California, Los Angeles in 1969. Mr.Marshall serves as Chairman of the Audit and Compensation Committees. Joseph L. Provenzano has been a director since June 2002, assumed the role of Corporate Secretary in March 2003, was appointed Executive Vice President of Operations in January 2008, was elected President of the Company’s wholly owned subsidiary, Odor-No-More, Inc., upon the commencement of its operations in January 2010. Mr. Provenzano began his corporate career in 1988 in the marketing field. In 2001 he began work with an investment holding company to manage their mergers and acquisitions department, participating in more than 50 corporate mergers and acquisitions. -5- Kent C. Roberts, II is managing director at Global Evolution A/S, a Danish based investment management focused on the emerging and frontier markets. He previously spent 14 years as a partner and Director of Marketing at the investment management firm First Quadrant LP. During his tenure at First Quadrant, Mr. Roberts served a term as a member of the firm’s governing board responsible for oversight of business operations, compensation, strategy, and public relations. Prior to his involvement with First Quadrant, Mr. Roberts served in a similar capacity as Marketing Director for Provident Capital Management in Philadelphia (1995 to 1997), and co-founded Akamai International, a boutique investment management firm offering institutional investors international equity strategies. He has presented at numerous industry conferences around the world and invited to participate on Institutional Investor’s Advisory Board.From 1987 through 1992, Mr. Roberts worked in the capital markets department for Bankers Trust Company and other regional banks advising multinational corporations on currency risk management strategies. Prior to entering the financial services industry Mr. Roberts worked in oil and gas exploration and consulted on the environmental impact resulting from the development of the Central Arizona Project. Mr. Roberts received a MBA in Finance from the University of Notre Dame in 1986, and a BS in Agriculture and Watershed Hydrology from the University of Arizona in 1982.Mr. Roberts holds a series 3 securities license. John S. Runyan has spent his career in the food industry. He began as a stock clerk at age 12, and ultimately served the Fleming Companies for 38 years, his last 10 years as a Senior Executive Officer in its corporate headquarters where he was Group President of Price Impact Retail Stores with annual sales of over $3 billion. He retired from Fleming in 2001, and established JSR&R Company Executive Advising, with a primary emphasis in the United States and international food business. His clients have included Coca Cola, Food 4 Less Price Impact Stores, IGA, Inc., Golden State Foods, Bozzuto Companies and Foodstuffs New Zealand, Metcash Australia, and McLane International. In 2005, he joined Associated Grocers in Seattle Washington as President and CEO, overseeing its purchase in 2007 by Unified Grocers, at which time he became, and still serves as, Executive Advisor to its CEO and to its President. Mr. Runyan currently serves on the Board of Directors of Western Association of Food Chains, and Retailer Owned Food Distributors of America Additionally, Mr. Runyan served 8 years as a board member of the City of Hope’s Northern California Food Industry Circle, which included two terms and President, was recognized with the City of Hope “Spirit of Life” award. He was the first wholesale executive to be voted “Man of the Year” by Food People Publication. He is a graduate of Washburn University, which recognized his business accomplishments in 2007 as the honoree from the School of Business “Alumni Fellow Award”. Other Executive Officer of the Company The following is certain information as of April 25, 2014 regarding the executive officer of the Company not discussed above. Name Position with Company Age OfficerSince Charles K. Dargan, II Chief Financial Officer 59 Charles K. Dargan, II serves as the Chief Financial Officer of the Company, a position he has held sinceFebruary 2008. Since January 2003, Mr. Dargan has served as founder and president of CFO 911, an organization of senior executives that provides accounting, finance and operational expertise to both public and private companies who are at strategic inflection points of their development and helps them effectively transition from one business stage to another. From March 2000 to January 2003, Mr. Dargan was the Chief Financial Officer of Semotus Solutions, Inc., an American Stock Exchange-listed wireless mobility software company. Further, Mr. Dargan began his finance career in investment banking with Drexel Burnham Lambert and later became Managing Director of two regional firms, including Houlihan Lokey Howard & Zukin, where he was responsible for the management of the private placement activities of the firm. Mr. Dargan received his B.A. degree in Government from Dartmouth College, his M.B.A. degree and M.S.B.A. degree in Finance from the University of Southern California. Mr. Dargan is a CPA and CFA and is licensed as a general principal and a financial and operations principal in the securities industry. -6- CORPORATE GOVERNANCE Our corporate website, www.biolargo.com , contains the charters for our Audit and Compensation Committees and certain other corporate governance documents and policies, including our Code of Ethics.Any changes to these documents and any waivers granted with respect to our code of ethics will be posted at www.biolargo.com . In addition, we will provide a copy of any of these documents without charge to any stockholder upon written request made to Corporate Secretary, BioLargo, Inc., 3500 W. Garry Avenue, Santa Ana, California 92704.The information at www.biolargo.com is not, and shall not be deemed to be, a part of this Proxy Statement or incorporated by reference into this or any other filing we make with the SEC. Director Independence The Board has determined that each of Messrs. Cox, Marshall, Roberts and Runyan is independent as defined under applicable Nasdaq Stock Market, LLC (“Nasdaq”) listing standards. The Board has determined that none of Messrs.Calvert, Code or Provenzano is independent as defined under applicable Nasdaq listing standards.None of Messrs. Calvert, Code or Provenzano serves on any committees of the Board. Meetings of the Board The Board held four meetings during 2013. Each of the incumbent directors attended all of the meetings of the Board and committees on which the director served.Each of our directors is encouraged to attend our Annual Meeting of Stockholders, when these are held, and to be available to answer any questions posed by stockholders to such director. Communications with the Board The following procedures have been established by the Board in order to facilitate communications between our stockholders and the Board: • Stockholders may send correspondence, which should indicate that the sender is a Stockholder, to the Board or to any individual director, by mail to Corporate Secretary, BioLargo, Inc., 3500 W. Garry Avenue, Santa Ana, California 92704. • Our Corporate Secretary will be responsible for the first review and logging of this correspondence and will forward the communication to the director or directors to whom it is addressed unless it is a type of correspondence which the Board has identified as correspondence which may be retained in our files and not sent to directors. The Board has authorized the Corporate Secretary to retain and not send to directors communications that: (a)are advertising or promotional in nature (offering goods or services), (b)solely relate to complaints by clients with respect to ordinary course of business customer service and satisfaction issues or (c)clearly are unrelated to our business, industry, management or Board or committee matters. These types of communications will be logged and filed but not circulated to directors. Except as set forth in the preceding sentence, the Corporate Secretary will not screen communications sent to directors. • The log of stockholder correspondence will be available to members of the Board for inspection. At least once each year, the Corporate Secretary will provide to the Board a summary of the communications received from stockholders, including the communications not sent to directors in accordance with the procedures set forth above. Our stockholders may also communicate directly with the non-management directors as a group, by mail addressed to Dennis E. Marshall, c/o Corporate Secretary, BioLargo, Inc., 3500 W. Garry Avenue, Santa Ana, California 92704. Our Audit Committee has established procedures for the receipt, retention and treatment of complaints regarding questionable accounting, internal controls, and financial improprieties or auditing matters. Any of our employees may confidentially communicate concerns about any of these matters by mail addressed to Audit Committee, c/o Corporate Secretary, BioLargo, Inc.,3500 W. Garry Avenue, Santa Ana, California 92704. -7- All of the reporting mechanisms are also posted on our corporate website, www.biolargo.com . Upon receipt of a complaint or concern, a determination will be made whether it pertains to accounting, internal controls or auditing matters and, if it does, it will be handled in accordance with the procedures established by the Audit Committee. Committees of the Board of Directors The Board has established an Audit Committee and a Compensation Committee. The Audit Committee meets with management and our independent registered public accounting firm to review the adequacy of internal controls and other financial reporting matters. Dennis E. Marshall served as Chairman of the Audit Committee during 2013 and continues to serve in that capacity. GaryA. Cox also serves on the Audit Committee. The Board has determined that Mr.Marshall qualifies as an “audit committee financial expert” as defined in Item401(h) of Regulation S-K of the Securities Exchange Act of 1934, as amended.The Audit Committee met four times during 2013. The Compensation Committee reviews the compensation for all of our officers and directors and affiliates. The Committee also administers our equity incentive option plan. Mr. Marshall served as Chairman of the Compensation Committee during 2013 and continues to serve in that capacity. Mr.Cox also serves on the Compensation Committee. The Compensation Committee metonce during 2013. The Board did not modify any action or recommendation made by the Compensation Committee with respect to executive compensation for the 2013 fiscal year. It is the opinion of the Compensation Committee that the executive compensation policies and plans provide the necessary total remuneration program to properly align their performance and the interests of our stockholders through the use of competitive and equitable executive compensation in a balanced and reasonable manner, for both the short and long term. We do not have a Nominating/Corporate Governance Committee primarily because of capital constraints, our early operational state and the size of our current Board make constituting and administering such a committee excessively burdensome and costly.The traditional responsibilities of such a committee are handled by the Board as a whole. Candidates for director nominees are reviewed in the context of the current composition of the Board, the Company’s operating requirements and the long-term interests of its stockholders.In conducting this assessment, the Board considers skills, diversity, age, and such other factors as it deems appropriate given the current needs of the Board and the Company, to maintain a balance of knowledge, experience and capability.The Board’s process for identifying and evaluating nominees for director, including nominees recommended by stockholders, involves compiling names of potentially eligible candidates, conducting background and reference checks, conducting interviews with the candidate and others (as schedules permit), meeting to consider and approve the final candidates and, as appropriate, preparing an analysis with regard to particular recommended candidates.With respect to the nominees for election in 2014, each of our directors participated in the decisions relating to the nomination of directors. The Board follows the written code of ethics that applies to its principal executive officers, principal financial officer, principal accounting officer or controller, or persons performing similar functions. Board Leadership Structure Mr. Calvert serves as both principal executive officer and Chairman of the Board. The Company does not have a lead independent director. Messrs. Cox, Marshall, Roberts and Runyan serve as independent directors who provide active and effective oversight of our strategic decisions. As of the date of this filing, the Company has determined that the leadership structure of the Board has permitted the Board to fulfill its duties effectively and efficiently and is appropriate given the size and scope of the Company and its financial condition. -8- The Board’s Role in Risk Oversight As a smaller company, our executive management team, consisting of Messrs. Calvert, Code and Provenzano, are also members of our Board. The Board, including our executive management members and independent directors, is responsible for overseeing our executive management team in the execution of its responsibilities and for assessing the Company’s approach to risk management. The Board exercises these responsibilities on an ongoing basis as part of its meetings and through its committees. Each member of the management team has direct access to the other Board members, and the Board committees, so to ensure that all risk issues are frequently and openly communicated. The Board closely monitors the information it receives from management and provides oversight and guidance to our executive management team regarding the assessment and management of risk. For example, the Board regularly reviews the Company’s critical strategic, operational, legal and financial risks with management to set the tone and direction for ensuring appropriate risk taking within the business. Section 16(a) Beneficial Ownership Reporting Compliance Section16(a) of the Securities Exchange Act of 1934 requires our directors, certain officers and persons holding 10% or more of the Company’s Common stock to file reports regarding their ownership and regarding their acquisitions and dispositions of our Common stock with the SEC. Such persons are required by SEC regulations to furnish the Company with copies of all Section16(a) forms they file. To our knowledge, based solely upon review of Forms 3, 4, and 5 (and amendments thereto) and written representations provided to us by executive officers, directors and stockholders beneficially owning 10% or greater of the outstanding shares, we believe that such persons filed pursuant to the requirements of the SEC on a timely basis during the year ended December 31, 2013. EXECUTIVE COMPENSATION The following table sets forth all compensation earned for services rendered to the Company in all capacities for the fiscal years ended December 31, 2013 and 2012, by our principal executive officer and our two most highly compensated executive officers other than our principal executive officer, collectively referred to as the “Named Executive Officers.” Summary Compensation Table Name and Principal Positions Year Salary Bonus Stock Awards Option Awards All other Compensation Total Dennis P. Calvert, $ — $ $ $ Chairman, $ — — — $ Chief Executive Officer and President Kenneth R. Code, $ — $ Chief Science Officer $ — — — $ Joseph Provenzano, $ — $ Corporate Secretary; $ — — — $ President Odor-No-More, Inc. -9- The Company recognizes compensation expense for stock option awards on a straight-line basis over the applicable service period of the award, which is the vesting period. Share-based compensation expense is based on the grant date fair value estimated using the Black-Scholes method. The amounts in the “Stock and Option Awards” column reflect the aggregate grant date fair value of awards of stock or options, computed in accordance with SEC rules. These amounts do not represent the actual amounts paid to or realized by any of the recipients during fiscal 2012 and 2013. The assumptions used to calculate these amounts are discussed in Note 9 to the Company’s financial statements included in its Annual Report on Form 10-K for the year ended December 31, 2013. In 2012 Mr. Calvert’s employment agreement provided for a base salary of $288,603 and other compensation of $12,600. At December 31, 2011, we had accrued and unpaid salary obligations to Mr. Calvert totaling $84,353. During 2012, we made cash payments to Mr. Calvert totaling $227,679, and Mr. Calvert agreed to accept 497,507 shares of our common stock, at a conversion price of $0.30 per share, in lieu of $149,252 accrued and unpaid salary obligations. The common stock issued is restricted from sale until the earlier of the termination of the executive’s employment, or the filing of a report of a “change in control” on Form 8-K.As of December 31, 2012 there were no accrued or unpaid obligations owed to Mr. Calvert.In 2013 the employment agreement for Mr. Calvert provided for a base salary of $288,603 and other compensation of $12,600. During 2013, we made cash payments to Mr. Calvert totaling $108,268. Additionally, on September 30, 2013, Mr. Calvert agreed to accept 436,463 shares of our common stock, at a conversion rate of $0.30 per share, in lieu of $130,939 of accrued and unpaid salary obligation, and on December 31, 2013, Mr. Calvert agreed to accept 247,204 shares of our common stock, at a conversion price of $0.25 per share, in lieu of $61,801 of accrued and unpaid salary obligation. The common stock issued is restricted from sale until the earlier of the termination of the executive’s employment, or the filing of a report of a “change in control” on Form 8-K.As of December 31, 2013 there was $195 of accrued and unpaid obligations owed to Mr. Calvert. See “Employment Agreements— Dennis P. Calvert ” and “Outstanding Equity Awards at Fiscal Year-End” below for more details. Consists of health insurance premium and automobile allowance per Employment Agreements. In 2012 Mr. Code’s employment agreement provided for a base salary of $288,603 and other compensation of $12,600.At December 31, 2011, we had accrued and unpaid salary obligations to Mr. Code totaling $68,005. During 2012, we made cash payments to Mr. Code totaling $232,371, and Mr. Code agreed to accept 536,467 shares of our common stock, at a conversion price of $0.30 per share, in lieu of $160,940accrued and unpaid salary obligation. The common stock issued is restricted from sale until the earlier of the termination of the executive’s employment, or the filing of a report of a “change in control” on Form 8-K.As $36,703 of payments in 2012 related to the reimbursement of business expenses, as of December 31, 2012 there were no accrued or unpaid obligations owed to Mr. Code.In 2013 the employment agreement for Mr. Code provided for a base salary of $288,603 and other compensation of $12,600. During 2013, we made cash payments to Mr. Code totaling $89,994. Additionally, on September 30, 2013, Mr. Code agreed to accept 473,747 shares of our common stock, at a conversion rate of $0.30 per share, in lieu of $142,124 of accrued and unpaid salary obligation, and on December 31, 2013, Mr. Code agreed to accept 270,900 shares of our common stock, at a conversion price of $0.25 per share, in lieu of $67,725 of accrued and unpaid salary obligation.The common stock issued is restricted from sale until the earlier of the termination of the executive’s employment, or the filing of a report of a “change in control” on Form 8-K.As of December 31, 2013 there was $1,360 of accrued or unpaid obligations owed to Mr. Code. See “Employment Agreements— Kenneth R. Code ” and “Outstanding Equity Awards at Fiscal Year-End” below for more details. In 2012 Mr. Provenzano’s employment agreement provided for a base salary of $121,755 and other compensation of $3,600.During 2012, we made cash payments to Mr. Provenzano totaling $105,500, and Mr. Provenzano agreed to accept 83,139 shares of our common stock, at a conversion price of $0.30 per share, in lieu of $24,942 accrued and unpaid salary obligations. The common stock issued is restricted from sale until the earlier of the termination of the executive’s employment, or the filing of a report of a “change in control” on Form 8-K.As $8,687 of payments in 2012 related to the reimbursement of business expenses, as of December 31, 2012 there were no accrued or unpaid obligations owed to Mr. Provenzano.In 2013 the employment agreement for Mr. Provenzano provided for a base salary of $133,930 and other compensation of $3,600. During 2013, we made cash payments to Mr. Provenzano totaling $95,714. Additionally, on September 30, 2013, Mr. Provenzano agreed to accept 55,450 shares of our common stock, at a conversion rate of $0.30 per share, in lieu of $16,635accrued and unpaid salary obligations. The common stock issued is restricted from sale until the earlier of the termination of the executive’s employment, or the filing of a report of a “change in control” on Form 8-K.As of December 31, 2013, Mr. Provenzano had accrued and unpaid obligations totaling $25,182. See “Employment Agreements –
